Case 18-16008-jkf         Doc 154     Filed 12/20/18 Entered 12/20/18 14:17:19                         Desc Main
                                      Document     Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                                       :       CHAPTER       11


  ALSON ALSTON,                                            -
                                                                       BANKR. NO. 18—16008REF

                           Debtor.


            STIPULATION AND ORDER DISMISSIN G CASE WITH PREJUDICE

                    This Stipulation and Agreement is made and entered into by and between Andrew

  R. Vara, the Acting United States trustee (the “U. S. trustee”) and Alson Alston (“Debtor”) in

  settlement of the Motion of the U. S. trustee to dismiss with prejudice the Debtor’s bankruptcy

  case or convert the case to chapter 7 (the    “U.   S. trustee’s   Motion”).

                                                 RECITALS

                    WHEREAS the Debtor commenced this case on September 11, 2018, by ﬁling a

  voluntary petition under chapter    11   of the Bankruptcy Code and remains a debtor-in—possession.
                    WHERAS the present case is the Debtor’s fourth bankmptcy case filed since

  201 2 .

                    WHEREAS on or about September 13, 2018, the U.               S. trustee   ﬁled a motion to

  dismiss the Debtor case with prejudice or con‘IJert the case to chapter 7 (the U. S. trustee’s

  Motion) alleging, inter alia, the Debtor’s failure to disclose the prior bankruptcy cases and his

  apparent inability to obtain conﬁrmation      of a plan in his prior cases as wen as the present case,

  the hearing on which was schedilled for October 11, 2018.

                    WHEREAS on or about September 24, 2018, the Debtor ﬁled a response to the U.

  S. trustee’s   Motion denying the allegations therein.


                                                      lof4
Case 18-16008-jkf        Doc 154      Filed 12/20/18 Entered 12/20/18 14:17:19                   Desc Main
                                      Document     Page 2 of 4




                  WHEREAS a hearing on the U.        S.   trustee’s Motion was held on October 11, 2018

 at which the Com heard testimony from the Debtor and admitted various exhibits offered by

 both the U.   S. trustee and the Debtor,   which hearing was continued to December 20, 2018.

                  WHEREAS prior to the continued hearing on the U. S. trustee’s Motion the

 parties reached an agreement regarding the relief requested in the Motion as set forth below.

                  WHEREAS, the Debtor had the opportunity to and did consult counsel prior to

 agreeing the relief herein, and was advised by counsel regarding the terms, conditions, and

  import of this Stipulation and Agreement,

                                              W
                  NOW THEREFORE, in consideration of good and valuabie consideration, reCeipt

  of which is hereby acknowledged by each of the parties hereto,       and intending to be legally bound

 hereby, the parties stipulate and agree as follows:

                  1.      The U. S. trustee and the Debtor stipulate and agree to the entry    of an

  order dismissing the Debtor’s bankruptcy case, which order shall ﬁthher provide that the Debtor,

 whether individually or jointly, shall be prohibited from ﬁling another case under any chapter of

 the United States Bankruptcy Code for 2 years (24 months) from the date of the entry of the

  order dismissing his case.

                  2.      The Debtor acknowledges that as       of the date of this Stipulation and

  AgTeement there were outstanding statutory fees under 28 U.S.C. § 1930(a)(6) in the amount           of

  $650 for the third and fourth quarters of 2018, during which the Debtor’s bankruptcy case Was

  pending under chapter   11   of the Bankruptcy Code, and the Debtor agrees to pay these fees.

                  3.      The U. S. trustee and the Debtor further stipulate and agree that each party


                                                   20f4
Case 18-16008-jkf         Doc 154    Filed 12/20/18 Entered 12/20/18 14:17:19                    Desc Main
                                     Document     Page 3 of 4




  shall bear their own costs and expenses associated with the prosecution and defense      of the U.   S.


  trustee’s Motion and the underlying bankruptcy case.

                    4.    This Stipulation and Agreement may be executed in multiple original

  countezparts, or by facsimile or electronic transmission; each    of which shall be deemed an

  original, and all such counterparts shall together constitute but one and the same instrument.

         DEBTOR                                            JENSEN BAGNATO, RC.




         Alson Alston                                      Erik Jensen, Esq.
                     /Q

                                                                  W
         Dated:                                            Counsel for Debtor
                                                           1500 Walnut Street, Suite 1920
                                                           Philadelphia, Pennsylvania 1 9 1 02
                                                           215.398.4185
                                                           Dated:

                                                           ACTING UNITED STATES TRUSTEE
                                                           An rew R. Vara



                                                              @145   MW
                                                           Dave P. Adams: Esq.
                                                           Counsel for the U. S. trustee
                                                           833 Chestnut Street, Suite 500
                                                           Philadelphia, Pennsylvania 19107
                                                           215.597. 4411
                                                           215. 597      (fax)
                                                           Dated (4.2a:         / ?:;20/F
                                                 9.39.5.3.

                    AND NOW upon consideration of the above Stipulation and Agreement of the

 parties thereto,   it is hereby ORDERED   as   follows:

                    1.    The Debtor’s bankruptcy case is hereby DISMISSED with prejudice.

                                                   3of4
Case 18-16008-jkf      Doc 154         Filed 12/20/18 Entered 12/20/18 14:17:19           Desc Main
                                       Document     Page 4 of 4




                 2.     The Debtor is barred from ﬁling another case under any chapter of the

  Bankruptcy Code for two years (24 months) from the date    of this order without prior leave of

  this Court, which leave may be requested by ﬁling a motion in this case setting forth speciﬁc

  reasons why the Debtor believes   it can successfully propose and obtain conﬁrmation of a plan of
  reorganization and/or liquidation.




                            lt/zoll?                    {a                      Q
                                                       Honorable Richard E. Fehling
                                                       Chief United States Bankruptcy Judge




                                                4of4
